Case 2:19-cv-00429-AWA-LRL Document 3 Filed 10/07/19 Page 1 of 5 PagelD# 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division
Jesus Mancillas
Plaintiff,
Jury Trial Demanded
Vv.
Executive Landscape, Inc. et al. Case No.: 2:19-cev-429
Defendants

 

 

NOTICE OF ACCEPTANCE OF RULE 68 OFFER OF JUDGMENT

Plaintiff hereby accepts Defendants’ Rule 68 Offer of Judgment, attached hereto.

Respectfully submitted,

/s/ Nicholas Cooper Marritz Date: October 3, 2019
Nicholas Cooper Marritz (VA Bar No. 89795)

LEGAL AID JUSTICE CENTER

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

T: (703) 778-3450

F: (703) 778-3454

E: nicholas@justice4all. org

Counsel for Jesus Mancillas

 
Case 2:19-cv-00429-AWA-LRL Document 3 Filed 10/07/19 Page 2 of 5 PagelD# 13

CERTIFICATE OF SERVICE

I hereby certify that on October 3, 2019, I sent a true copy of the foregoing notice to Defendants’
counsel via U.S. mail and email at the following address:

James R. Theuer

James R. Theuer, PLLC
555 E. Main St.

Suite 1212

Norfolk, VA 23510
jim@theuerlaw.com

/s/ Nicholas Cooper Marritz Date: October 3, 2019
Nicholas Cooper Marritz (VA Bar No. 89795)

LEGAL AID JUSTICE CENTER

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

T: (703) 778-3450

F: (703) 778-3454

E: nicholas@justice4all.org

Counsel for Jesus Mancillas

 
Case 2:19-cv-00429-AWA-LRL Document 3 Filed 10/07/19 Page 3 of 5 PagelD# 14
JAMES R, THEUER, PLLC

555 EAST MAIN ST.
SUITE 1212
NORFOLK, VA 23510
WWW.THEUERLAW.COM
TEL: 757.446.8047 / FAX: 757.446.8048

JAMES R. THEUER, ESQ.
. ; ; JIM@THEUERLAW.COM
Via email and U.S. Mail ADMITTED IN VIRGINIA AND NORTH CAROLINA

October 3, 2019

Nicholas Marritz, Esq.
Legal Aid Justice Center
6066 Leesburg Pike, Ste 520
Falls Church, VA 22041

Re: Mancillas v, Executive Landscape, Inc., et al.; EDVA no, 2:19¢v429

Dear Mr. Marritz:

Enclosed please find Defendants’ Rule 68 Offer of Judgment.

Very truly yours,
a <?
a Af
/ <P A

a ve (
fo fe fe ris
(alone

f

- “
iy

Enclosure ;
f
L
Case 2:19-cv-00429-AWA-LRL Document 3 Filed 10/07/19 Page 4 of 5 PagelD# 15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

JESUS MANCILLAS,
Plaintiff,

Vv. Case no. 2:19¢v429
EXECUTIVE LANDSCAPE, INC.,
JOSHUA MORIN,

and
JOHN GIBSON,

Defendants.
OFFER OF JUDGMENT

NOW COME Defendants Executive Landscape, Inc., Joshua Morin, and John Gibson, by
counsel, and serve upon the Plaintiff Jesus Mancillas, a/k/a Jesus Mancillas Rios, their Offer of
Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure. Defendants offer to allow
Plaintiff to take judgment against them in this matter, together with costs now accrued, in the
total amount of Twenty-Nine Thousand, Eight Hundred and Thirty Dollars ($29,830), which
amount is inclusive of all attorneys’ fees, costs, expert fees, prejudgment interest, unpaid wages,
liquidated damages, and any other claim or expense to date. This offer is made in proposed
resolution of all counts of the above-styled Complaint against Defendants, and is offered without
prejudice to the Defendants. Any judgment taken pursuant to this offer shall have no effect
except to settle the Plaintiff's claim set forth in the Complaint, as provided by law. The offer
will expire after ten (10) days if not accepted by Plaintiff consistent with Rule 68.

This the 3d day of October, 2019.

EXECUTIVE LANDSCAPE, INC.,
JOSHUA MORIN, and JOHN GIBSON
Case 2:19-cv-00429-AWA-LRL Document 3 Filed 10/07/19 Page 5 of 5 PagelD# 16

Is/

Counsel
James R. Theuer (VSB #68712)

JAMES R. THEUER, PLLC

555 BE, Main St., Suite 1212

Norfolk, VA 23510

Tel: (757) 446-8047

Fax: (757) 446-8048

jim@theuerlaw.com

Counsel for Executive Landscape, Inc., Joshua Morin, and John Gibson

CERTIFICATE OF SERVICE

I hereby certify that on the 3d day of October, 2019, a true copy of the foregoing was sent

by electronic and first class mail, postage prepaid, to the following:

Nicholas Marritz

Legal Aid Justice Center
6066 Leesburg Pike, Ste 520
Falls Church, VA 22041
nicholas@justice4all org
Counsel for Plaintiff

/sf
James R. Theuer (VSB #68712)
Counsel for Defendants
JAMES R. THEUER, PLLC
555 E. Main St., Suite 1212
Norfolk, VA 23510
Tel: (757) 446-8047
Fax: (757) 446-8048
jim@theuerlaw.com
